                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION
JENNIFER AKRIDGE,
                                 )
     Plaintiff,                  )
                                 )
v.                               )     CASE NO.: 2:17cv372-GMB
                                 )     [wo]
ALFA MUTUAL INSURANCE            )
COMPANY,                         )
                                 )
     Defendant.                  )

                                         ORDER

       This cause is before the court on Defendant’s Supplement to Motion for

Clarification. Doc. 101. For good cause shown, and on the basis of the arguments advanced

during the hearing on today’s date, it is hereby ORDERED as follows:

       (1) The Supplement to Motion for Clarification (Doc. 101) is GRANTED, and the

Defendant is ORDERED to produce for in camera inspection the two documents regarding

health care costs identified in the Supplement on or before October 26, 2018.

       (2) The Plaintiff shall file with the court on or before October 26, 2018 the

documents identified in open court on October 23, 2018 as having been produced to the

Plaintiff from Blue Cross and Blue Shield and reflecting the costs to the Defendant of the

Plaintiff’s medical care.

       (3)   The parties are hereby GRANTED the right, upon compliance with the

applicable discovery provisions of the Federal Rules of Civil Procedure and the orders of

this court, to disclose or obtain from any health care provider, health plan, or other entity

covered by the Health Insurance Portability and Accountability Act of 1996, Pub. L. No.
104-191, O110 Stat. 1936 (1996) (“HIPAA”), any and all information relating to the past,

present, or future medical condition of any individual who is a party to this action, as well

as any and all information relating to the provision of health care to such individual and

payment for the provision of such health care.

       This order is intended to authorize such disclosures under the privacy regulations

issued pursuant to HIPAA. 45 C.F.R. § 164.512(e)(1)(i). The parties are EXPRESSLY

PROHIBITED from using or disclosing the protected health information obtained pursuant

to this order for any purpose other than this action. Further, the parties are ORDERED to

either return to the covered entity from whom or which such protected health information

was obtained or to destroy the protected health information (including all copies made)

immediately upon conclusion of this action. See 45 C.F.R. §§ 163.502(b);

164.512(e)(1)(v).

       DONE on the 23rd day of October, 2018.
